UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


STELLA D. COULSTON et al.,

                  Plaintiffs,

           v.                                            Civil Action No. 19-2060 (TJK)
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY et al.,

                  Defendants.


                                     MEMORANDUM OPINION

           Plaintiffs seek to recover for the alleged wrongful death of their adult son who was killed

by a train after he laid down on the Metro tracks. They contend that his death was caused by

Defendants’ negligent conduct. Defendants move to dismiss for failure to state a claim, arguing

that recovery is barred for two reasons: first, because the decedent committed suicide, and

second, because he became a trespasser when he climbed down onto the tracks. For the reasons

discussed below, the Court agrees with the second reason, which is uncontested. Plaintiffs have

failed to state a claim because—even construing all inferences in their favor—on the facts

alleged in the Complaint, the decedent was a trespasser, and Defendants may not recover for any

negligence that led to his nonetheless tragic death.

I.         Background

           Walter Coulston Jr. “had a history of mental illness and depression.”   1   ECF No. 1

(“Compl.”) ¶ 14. One evening in July 2017, he “laid down on the train track” and was struck and

killed by a Metro train. Id. ¶¶ 15, 22–26. Coulston spent the last ten or so minutes of his life




1    For purposes of this motion, the Court accepts as true the allegations in the Complaint.
“acting suspiciously” and wandering around the westbound side of the platform. Id. ¶¶ 17–21,

27. He was the only person on that side. Id. ¶ 16. He peered over the edge of the platform, sat

down with his legs hanging off the side, got up and walked to the end of the platform and looked

over a parapet, and eventually sat down again with his legs hanging off the side. Id. ¶¶ 19–21.

He then “slid down and dropped into the train pathway and onto the train tracks,” where he laid

down for about two minutes. Id. ¶¶ 21–23, 28. Though he briefly sat up as an incoming train

approached, the train failed to stop, and it struck and killed him. Id. ¶¶ 25–26. The entire event

was captured by surveillance video broadcast into the relevant station manager’s kiosk and

Metro’s Railway Operation Command Center. Id. ¶¶ 30–31. However, no one tried to intervene

or to stop the incoming train. Id. ¶¶ 30–36.

       Coulston’s mother—who is also the executor of his estate—and father filed this suit a

year later. Id. ¶¶ 5–6. They assert wrongful death claims against the Washington Metropolitan

Area Transit Authority (WMATA), the station manager, and the train operator. Id. ¶¶ 11–13,

39–77. They allege that Defendants’ negligent conduct caused Coulston’s death. Id.

Specifically, they identify several steps that Defendants failed to take, but that “a reasonably

competent” employee would have taken “under similar circumstances . . . to comply with all

applicable Safety Rules and Procedures and SOPs.” Id. ¶¶ 41–43, 53, 58, 65, 70, 74.

       Defendants moved to dismiss the entire suit for failure to state a claim. ECF No. 4-1

(“MTD”). They argue that the two WMATA employees are improper defendants and that

Coulston’s father is not a proper plaintiff. Id. at 4–5, 12. They also contend that the Complaint

fails to state a claim against WMATA for two reasons. First, they argue that recovery for

wrongful death is barred in cases of suicide. Id. at 5–10. And second, they argue that recovery




                                                  2
for any negligence on WMATA’s part is barred because Coulston was trespassing at the time of

his death. Id. at 10–11.

       Plaintiffs concede that the employee-defendants and Coulston’s father should be

dismissed as parties. ECF No. 8-1 (“Opp’n”) at 4. However, they otherwise oppose dismissal

and argue that WMATA is vicariously liable for its employees’ negligence. Id. at 1–5. They

also argue that Coulston could not have intended to commit suicide because he lacked the mental

capacity to form the requisite intent or appreciate the risks his conduct created. Id. at 2–4.

Notably, they did not respond to Defendants’ arguments that the Complaint fails to state a claim

because Coulston was trespassing. See generally Opp’n.

II.    Legal Standard

       A motion to dismiss under Rule 12(b)(6) “tests the legal sufficiency” of the complaint.

Herron v. Fannie Mae, 861 F.3d 160, 173 (D.C. Cir. 2017). The Court construes all factual

inferences in favor of the plaintiff when considering a Rule 12(b)(6) motion. Hettinga v. United

States, 677 F.3d 471, 476 (D.C. Cir. 2012). Even so, “a complaint must have ‘facial

plausibility,’ meaning it must ‘plead[ ] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

III.   Analysis

       The District of Columbia Court of Appeals has defined a “trespasser” as “one who enters

or remains upon property in the possession of another without the consent of the possessor.”

Lacy v. Sutton Place Condo. Ass’n, Inc., 684 A.2d 390, 393 (D.C. 1996). Consent may be

implied “by some affirmative act or by appearances which would justify a reasonable person is

believing that” consent had been given. Boyrie v. E & G Prop. Servs., 58 A.3d 475, 478 (D.C.

2013) (quoting Firfer v. United States, 208 F.2d 524, 527 (D.C. Cir. 1953)). Relevant here, a


                                                  3
trespasser cannot recover for a landowner’s negligent failure to render premises safe. Lacy, 684
A.2d at 393. Rather, she may only recover “for ‘intentional, wanton or willful injury or the

maintenance of a hidden engine of destruction.’” Id. (quoting Firfer, 208 F.2d at 528); see also

Toomer v. William C. Smith & Co., 112 A.3d 324, 328 (D.C. 2015) (“Under current District of

Columbia tort law, licensees are entitled to a duty of reasonable care, whereas trespassers are

not.”).

          Defendants argue—and Plaintiffs do not contest—that Coulston became a trespasser

when he left the station platform and climbed down onto the tracks. 2 MTD at 10. In a similar

case, a court in this District held that a plaintiff could not recover damages from WMATA for

injuries he sustained when a Metro train hit him while he was in a tunnel. Whitaker v.

Washington Metro. Area Transit Auth., 1984 U.S. Dist. LEXIS 16712, *10–18 (D.D.C. May 14,

1984). 3 As the court in that case explained, the plaintiff became a trespasser the moment he

entered “the subway tunnel, a place where the public was not invited and in fact, was expressly

prohibited from entering.” Id. at *10; see also id. at *14 (“It is clear that there is no justification

for a reasonable person to believe that defendant would consent to the entry of the public into the

subway tunnel and onto the tracks.”).




2 Defendants argue that the plaintiffs’ failure to contest this point should end the case. ECF No.
10 at 2; see, e.g., Lockhart v. Coastal Int’l Sec., Inc., 905 F. Supp. 2d 105, 118 (D.D.C. 2012).
But the D.C. Circuit recently cast doubt on whether failing to oppose an argument is, alone,
enough to warrant dismissal. Washington All. of Tech. Workers v. United States Dep’t of
Homeland Sec., 892 F.3d 332, 345 (D.C. Cir. 2018). Because the Court agrees with Defendants,
it need not decide whether Plaintiffs’ failure to respond is dispositive.
3 Although Whitaker was decided on summary judgment, the Court references it solely for the
proposition that a Metro passenger becomes a trespasser when he proceeds onto the train tracks
as Coulston allegedly did here. Obviously, the Court is not suggesting that Plaintiffs must meet
the summary judgment standard to avoid dismissal. Still, they must allege facts that make their
claim to relief legally plausible.


                                                   4
       Likewise, Plaintiffs allege that Coulston climbed down onto the tracks and laid down

before he was struck by the train. Compl. ¶¶ 21–26, 28. And Plaintiffs have not tried to contest

that on the facts alleged, Coulston was trespassing at the time of his death. See id.; see also

generally Opp’n. Moreover, the Complaint does not allege that WMATA or any of its

employees acted intentionally, wantonly, or willfully, or that Coulston died because of some

hidden danger. Rather, it only alleges that Defendants were negligent in failing to act in a

reasonably competent manner to stop the oncoming train. See Compl. ¶¶ 41–43, 53, 58, 65, 70,

74. 4 The Complaint thus fails to state a claim upon which relief may be granted and must be

dismissed. See Anderson v. United States, No. CIV. A. 91-0016-LFO, 1992 WL 118312, at *2

(D.D.C. May 18, 1992) (“Since plaintiff does not allege that defendants breached the duty of

care owed to her as a trespasser, her complaint must be dismissed.”). 5

IV.    Conclusion

       For these reasons, the Court will grant Defendants’ Motion to Dismiss, ECF No. 4, and

dismiss the Complaint. A separate order will issue.



                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: March 13, 2020



4Because Plaintiffs do not invoke it, the Court need not consider whether the last clear chance
doctrine applies. See Fisher v. Latney, 146 A.3d 88, 93 (D.C. 2016).

5 Although Defendants seek dismissal with prejudice, the Court is not persuaded doing so would
be appropriate here given the narrow grounds on which it is ruling. See Belizan v. Hershon, 434
F.3d 579, 583 (D.C. Cir. 2006) (“The standard for dismissing a complaint with prejudice is high:
‘dismissal with prejudice is warranted only when a trial court determines that the allegation of
other facts consistent with the challenged pleading could not possibly cure the deficiency.’”
(quoting Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996)).

                                                 5